Name: Commission Regulation (EEC) No 2962/90 of 12 October 1990 repealing Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 90 Official Journal of the European Communities No L 282/37 COMMISSION REGULATION (EEC) No 2962/90 of 12 October 1990 repealing Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium now be closed down ; whereas, therefore, Regulation (EEC) No 2351 /90 needs to be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ( ! ), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Belgium, animal health measures were adopted by Commission Decision 90/ 1 61 /EEC of 30 March 1990 concerning certain protec ­ tion measures relating to classical swine fever in Belgium (3), as last amended by Decision 90/477/EEC (4), and exceptional support measures for the market in pigmeat were adopted for that Member State by Commis ­ sion Regulation (EEC) No 2351 /90 (*), as last amended by Regulation (EEC) No 2724/90 (6); Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures can HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2351 /90 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 90, 5. 4. 1990, p. 26. (4) OJ No L 261 , 25. 9 : 1990, p. 31 . O OJ No L 215, 10 . 8 . 1990, p. 9 . (6) OJ No L 261 , 25 . 9 . 1990, p. 28 .